DETAILED ACTION
Response to Amendment
This Office action is in response to the amendment filed on 5/10/2021, wherein claims 1-17 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/01/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rationales for the following claim rejections were discussed in the Office action dated 02/08/2021.
Claims 1-3, 6-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/022393 A1 (= US 2018/0258272 A1) to Matsumoto et al. in view of EP 0733671 Al to Wicker et al.
	Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Wicker as applied to claims 1 and 10 above, and further in view of US 6,770,693 B2 to Stein et al.
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. First, applicant alleges that the combination of Wicker with Matsumoto is improper because the thermoplastic copolymer taught by Wicker is different from that disclosed by Matsumoto. Examiner disagrees. Despite the fact that Matsumoto’s . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762